Case 1:19-cv-00099-JB-CG Document 19 Filed 03/01/19 Page 1 of 24

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

GREAT DIVIDE WIND FARM 2,
LLC, a Delaware corporation, and

GREAT DIVIDE WIND FARM 3,
LLC, a Delaware corporation

Plaintiffs,

V.

THERESA BECENTI AGUILAR, ~ Case No, 1:19-cv-99-LF-CG
CYNTHIA HALL, JEFFERSON |
BYRD, VALERIE ESPINOZA, AND

STEPHEN FISCHMANN, in their

official capacities asthe =

Commissioners of the New Mexico

Public Regulation Commission,

Defendants.

DEFENDANTS’ JOINT MOTION TO DISMISS |
AND MEMORANDUM OF LAW IN SUPPORT THEREOF

Defendants Theresa Becenti Aguilar, Cynthia Hall, Jefferson Byrd, Valerie
Espinoza, and Stephen Fischmann, in their official capacities and Commissioners
of the New Mexico Public Regulation Commission, (hereinafter collectively
referred to as “NMPRC”) and Defendant-Intervenor El Paso Electric Company
(“EPE”)! file this Motion to Dismiss the Complaint for Declaratory and Injunctive

Relief filed by Plaintiffs Great Divide Wind Farm 2, LLC and Great Divide Wind

 

| BPE is filing a Motion to Intervene concurrently with this Joint Motion to Dismiss. |

DEFENDANTS’ JOINT MOTION FO DISMISS
AND MEMORANDUM OF LAW IN SUPPORT THEREOF

 
Case 1:19-cv-00099-JB-CG Document 19 Filed 03/01/19 Page 2 of 24

Farm 3, LLC (collectively, “Great Divide”) under FED. R. Civ. P. 12(b)(1) because
this Court lacks subject-matter jurisdiction over Great Divide’s claims.

SUMMARY OF MOTION

1. This action arises out of a formal complaint proceeding that was
initiated at the NMPRC by Great Divide against EPE in August 2018 (the
“Complaint”). See In the Matter of the Formal Complaint of Great Divide Wind
Farm 2 and Great Divide Wind Farm 3 Against El Paso Electric Company,
NMPRC Case No. 18-00268-UT, Formal Complaint (Aug. 27, 2018). In that

NMPRC proceeding, Great Divide alleged that EPE had violated the Public Utility
Regulatory Policies Act of 1978 (“PURPA”) and Federal Energy Regulatory

Commission (“FERC”) regulations’ by failing to recognize a “legally enforceable
obligation” that Great Divide claimed to have created. According to the
Complaint, Great Divide’s offer to sell electricity to EPE from an as-yet unbuilt
wind generating facility imposed a legally enforceable obligation on EPE to
purchase the entire output of that facility for a term of 30 years and to pay EPE’s

calculated avoided cost price for the electricity. 7d. at 9.

 

2 Public Law No. 95-617 tit. If § 210, 92 Stat. 3117, 3144 (codified as amended at 16 U.S.C. §
824a-3).

3 The FERC regulations cited by Great Divide are codified in Title 18, Chapter 292 of the Code
of Federal Regulations.

MOTION TO DISMISS
AND MEMORANDUM OF LAW IN SUPPORT THEREOF

 
Case 1:19-cv-00099-JB-CG Document 19 Filed 03/01/19 Page 3 of 24

2.  EPE moved to dismiss Great Divide’s Complaint on the ground that
NMPRC Rule 17.9570 NMAC (“Rule 570”) imposes a PURPA purchase legally
enforceable obligation on a utility only from the date the qualifying facility is
interconnected to the utility’s transmission and distribution system. NMPRC Case
No. 18-00268-UT, El Paso Electric Company’s Motion to Dismiss Complaint for
Lack of Probable Cause and Memorandum of Points and Authorities (Sept. 25,
2018). Since Great Divide’s proposed wind generating facility was not even built,
much less interconnected to EPE’s. system, EPE argued that it had no legally
enforceable obligation to enter into an agreement to purchase the output of the
wind facility at that time. The NMPRC agreed, dismissed the Complaint without
prejudice, and ruled at [| 19: “The Commission further finds that Great Divide
ignores the plain language of Rule 570.9 [footnote 10] which expressly addresses
when a utility’s obligation to purchase arises. The Commission finds that the plain
language of Rule 570.9 establishes that at the point in time when a QF is ready
to be interconnected, that is when a legally enforceable obligation arises.”4

Case No. 18-00268-UT, Final Order Dismissing Complaint at 8-9 (Nov. 7, 2018)

 

“ The Joint Movants have differing interpretations of Rule 570.9. The NMPRC takes the
position that the utility’s purchase obligation arises when the qualifying facility is ready to
interconnect. EPE takes the position that Rule 570 imposes the purchase obligation from the ©
date of interconnection. For purposes of this motion, however, the Court need not decide which
interpretation is correct. It is undisputed that Great Divide was never interconnected or ready to
interconnect.

MOTION TO DISMISS
AND MEMORANDUM OF LAW IN SUPPORT THEREOF

 
Case 1:19-cv-00099-JB-CG Document 19 Filed 03/01/19 Page 4 of 24

(emphasis added). After obtaining FERC’s consent to file suit in federal court,
Great Divide filed its Complaint in this Court.

3. Dismissal is appropriate in this instance because PURPA limits the
circumstances under which a party may seek federal court review of a state
regulatory authority’s action. Under PURPA, challenges to state regulatory
authority rulings fall into one of two separate categories: (1) an “as-applied” claim
under Section 210(g) of PURPA, 16 U.S.C. § 824a-3(g); or (2) a “failure to
implement” claim under Section 210(h) of PURPA. 16 U.S.C. § 824a-3(h). An as-
applied claim involves a contention that the agency’s implementation plan is
unlawful as it applies to or affects an individual petitioner. Power Resource Grp. v.
Public Utility Comm’n of Tex., 422 F.3d 231, 235 (Sth Cir. 2005); Mass. Inst. of
Tech, v. Mass. Dept of Pub. Utilities, 941 F.Supp. 233, 237 (D. Mass. 1996). In
contrast, a “failure to implement” claim alleges that the state agency has failed to
comply with its obligation under Section 210({(2) of PURPA to devise a plan that
implements PURPA and FERC’s PURPA-related regulations. Public Resource
Grp., 422 F.3d at 233; Greensboro Lumber Co. v. Ga. Power Co., 643 F.Supp.

1345, 1374 (N.D. Ga. 1986). Although federal courts have jurisdiction over

 

5 Great Divide Wind Farm, 2, LLC, 166 FERC 61,090 (Feb. 4, 2019), Notice of Intent Not to
Act and Declaratory Order,

MOTION TO DISMISS
AND MEMORANDUM OF LAW IN SUPPORT THEREOF

 
Case 1:19-cv-00099-JB-CG Document 19 Filed 03/01/19 Page 5 of 24

“failure to implement” claims, “as-applied” claims may be asserted only in a state
court. See Power Resource Grp,, 422 F.3d at 235.

4, In its Complaint in this Court, Great Divide is making an “as applied”
claim that may only be asserted in a state court because Great Divide does not
contend that the PRC failed to implement PURPA and FERC regulations when it
promulgated Rule 570. Great Divide’s argument is that the NMPRC ofrder’s
dismissing Great Divide’s Complaint is erroneous as it affects Great Divide’s
relationship with EPE, and the relief that Great Divide asks the Court to gratit
would inure solely to the benefit of Great Divide. Moreover, the requested relief
would impose an obligation only upon EPE.6 Those are as-applied claims under

well-established PURPA precedent. Because Great Divide has pleaded only as-

 

6 See, Great Divide’s Claim for Relief, Complaint pages 6-7 as follows: “18. EPE is obligated
under PURPA regulations to purchase the power generated by GDW2 and GDW3. 18 CFR §
292.303(a) ("Each electric utility shall purchase, in accordance with §292.304, unless exempted
by §292.309 and § 292.310, any energy and capacity which is made available from a qualifying
facility ... Directly to the electric utility"). 19. Rates for EPE’s purchases of the power produced
by Scout shall be based on EPE’s avoided cost. 18 CFR § 292,304; 17.9.570.9(A) & .11(A)
NMAC, 20. Avoided costs are "the incremental costs to the electric utility of electric energy or
capacity or both which, but for the purchase from the qualifying facility or qualifying facilities,
the utility would generate itself or purchase from another source." 18 C.F.R. § 292.101 (b)(6);
17.9.570.7(A) NMAC (definitions are identical in both federal and state regulations).... 24
"Avoided costs calculated at the time the obligation is incurred" means that rates based on
estimated or projected avoided costs over the term of the obligation. FERC Order 69, 45 Fed.
Reg. 12224 (Feb. 25, 1980) ...34. After notice and hearing, the Commission should find and
order that a legally enforceable obligation exists for EPE’s purchase of all of the power produced
by GDW2 and GDW3 for a 30-year term commencing with each projects operational date in
2020 is created. The Commission should further order just and reasonable rates for the purchase
of energy.”

MOTION TO DISMISS
AND MEMORANDUM OF LAW IN SUPPORT THEREOF

 
Case 1:19-cv-00099-JB-CG Document 19 Filed 03/01/19 Page 6 of 24

applied claims over which this Court has no jurisdiction, Defendants move for
dismissal under Fen. R. Crv, P, 12(b)(1).

BACKGROUND
I, PURPA REGULATORY CONTEXT

4. Congress enacted PURPA as part of a package of legislation meant to
respond to the energy crisis of the late 1970s. FERC v. Mississippi, 456 U.S. 742,
757, 102 S. Ct. 2126 (1982). PURPA’s stated purpose was “to reduce the
dependence of electric utilities on foreign oi! and natural gas, in part by
encouraging development of alternative energy sources such as cogeneration and
small power production facilities,” which are typically referred to as “qualifying
facilities” or “QFs.” Allco Renewable Energy, Ltd. v. Mass. Elec, Co,, 875 F.3d 64,
67 (Ist Cir. 2017). To achieve the goal of promoting the developing of alternative
energy sources in the late 1970s, Congress mandated that utilities purchase the

output of the qualifying facilities at a an “avoided cost” price which was equal to

visas 9 ees . . 8
or less than the utilities’ “incremental cost of alternative electric energy.”

 

7 Power Resource Group, 422 F.3d at 233; see also Northern Laramie Range Alliance v, FERC,
733 F.3d 1030, 1032 (10th Cir. 2013).

8 16 U.S.C. § 824a-3(b). A utility’s “incremental cost of alternative electric energy” is defined
by PURPA as the “cost to the electric utility of the electric energy which, but for the purchase
from such cogenerator or small power producer, such utility would generate or purchase from
another source.” Jd. § 824a-3(d). This rate is usually referred to as the utility’s “avoided cost.”
See, e.g., Allco Renewable Energy, 875 F.3d at 67.

MOTION TO DISMISS
AND MEMORANDUM OF LAW IN SUPPORT THEREOF

 
Case 1:19-cv-00099-JB-CG Document 19 Filed 03/01/19 Page 7 of 24

5. To ensure implementation of PURPA, Congress directed FERC to
prescribe “such rules as it deems necessary to encourage cogeneration and small
power production.” 16 U.S.C. § 824a-3(a), FERC complied by adopting
regulations implementing PURPA in 1980. Small Power Production and
Cogeneration Facilities; Regulations Implementing Section 210 of the Public
Utility Regulatory Policies Act of 1978, 45 Fed. Reg. 12214 (Feb. 25, 1980). One
of the regulations promulgated by FERC provides that qualifying facilities have the
option of providing power to a purchasing utility either (i) on an “as available”
basis; or (ii) pursuant to a contract or other “legally enforceable obligation.” 18
C.BR. § 292.304(d). If the qualifying facility elects to sell on an “as available”
basis, avoided costs are established at the time the energy is delivered. Jd. In
contrast, a qualifying facility that elects to create.a legally enforceable obligation
can choose to have the avoided cost calculated at the time of delivery or at the time
. the legally enforceable obligation is incurred. Id.

6. PURPA also directed state regulatory agencies, like the NMPRC “to
adopt rules which comply with FERC’s regulations and implement PURPA.”
Power Resource Grp., 422 F.3d at 233 (citing 16 U.S.C. § 824a-3(f)); see also
Portland GE Co. vy, FERC, 854 F.3d 692, 695 (D.C. Cir. 2017) (“Subsection (f), in
turn, requires state public-utility commissions to. implement FERC’s rules at the

MOTION TO DISMISS
AND MEMORANDUM OF LAW IN SUPPORT THEREOF

 
Case 1:19-cv-00099-JB-CG Document 19 Filed 03/01/19 Page 8 of 24

local level.”). In the order adopting its own regulations, FERC declined to require
| that the state regulatory agencies adopt the FERC regulations verbatim. To the
contrary, FERC stated that it would “afford the state regulatory authorities . . .
great latitude in determining the manner of implementation of the [FERC’s] rules,
provided that the manner chosen is reasonably designed to implement the
requirements of FERC’s regulations.” 45 Fed. Reg. at 12230-31 (emphasis added).
And importantly for purposes of this case, FERC has stated on numerous occasions
that “it is up to the States, not [FERC], to determine the specific parameters of
individual QF power purchase agreements, including the date at which a legally
enforceable obligation is incurred under State law.” See, e.g., West Penn Power
Co., 71 FERC § 61,153 at 16,495 (1995) (emphasis added); Metro. Edison Co. and
Penn Elec. Co., 72 FERC 461,015 at 61,050 (1995), Order on Clarification, 72
FERC { 61,269 (1995),

7. The NMPRC chose to implement FERC’s regulations in New Mexico
by adopting Rule 570, which governs cogeneration and small power production.
The specific provision that governs a utility’s purchase obligation under PURPA,
which is Rule 570.9(A), states that the utility’s obligation arises when the QF’s
facility is ready for interconnection and that a utility shall purchase power at the
utility’s avoided cost from the date of interconnection: “Each utility shall purchase

MOTION TO DISMISS
AND MEMORANDUM OF LAW IN SUPPORT THEREOF

 
Case 1:19-cv-00099-JB-CG Document 19 Filed 03/01/19 Page 9 of 24

power froma qualifying facility from the date of interconnection at the utility’s
avoided cost.” In addition, Rule 570.9(B) establishes a specific timeline that the
qualifying facility must follow leading up to the date of interconnection:

The qualifying facility shall give the utility at least sixty (60) days

written advance notice to interconnect. Such notice shall specify the

date the qualifying facility will be ready for interconnection, the

date the qualifying facility will be able to commence testing, and the
anticipated date of operation after testing. (Emphasis added).

Il.  FACLUAL BACKGROUND OF THIS ACTION |

A. THE UNDERLYING PRC PROCEEDING a a

8 As stated above, on August 27, 2018, Great Divide initiated the
Complaint proceeding against EPE at the NMPRC. In that Complaint, Great
Divide alleged that it was planning to build two 80-megawatt wind farms in Grant
County, New Mexico, and that it had the right, under FERC regulations, to sell the
energy from those facilities to EPE at EPR's avoided cost calculated at the time the
obligation is incurred, which, according to Great Divide, was the present time. In
other words, according to Great Divide, since it has purportedly committed itself to
sell all of its-output to EPE at the present time, EPE was required to recognize a
legally enforceable obligation. Jd. at 1 and 6. Great Divide further alleged that it
had the right to elect whether: (i) to sell the energy on an “as available” basis,
which meant that Great Divide would receive EPE’s avoided cost calculated at the

moment of delivery, or (ii) to create a legally enforceable obligation, which would

MOTION TO DISMISS
AND MEMORANDUM OF LAW IN SUPPORT THEREOF

 
Case 1:19-cv-00099-JB-CG Document 19 Filed 03/01/19 Page 10 of 24

require EPE to purchase the output of the facilities for a term of 30 years, with the
price set at the beginning of the term. 7d. at 7. Great Divide’s Complaint was in
actuality a request for a declaratory order, in so far as it asked the NMPRC to
declare that a legally enforceable obligation exists at this time and to “order just
and reasonable rates” for the purchase of Great Divide’s energy. Jd. at 6 and 9.9

9, EPE moved to dismiss Great Divide’s complaint on the grounds that
Rule 570 requires a utility to purchase energy from a qualifying facility from the
date of interconnection, and that Great Divide’s proposed wind generating facilities
were not interconnected to EPE’s grid. Rule 570.9 and NMPRC Case No. 18-
00268-UT, El Paso Electric Company’s Motion to Dismiss Complaint for Lack of
Probable Cause and Memorandum of Points and Authorities (Sept. 25, 2018).
Indeed, as EPE noted, Great Divide’s own pleadings established that the wind
facilities would not be operational until sometime in 2020. Pl’s. Complaint at 8-9.

B. THENMPRC ORDER
10. On November 7, 2018, the NMPRC issued an order dismissing Great

Divide’s Complaint without prejudice. NMPRC Case No. 18-00268-UT, Final

Order Dismissing Complaint at 8-9 (Nov. 7, 2018). In that order, the NMPRC

 

9 According to Great Divide’s Complaint: “15. Because the law is clear that the QF’s
commitment triggers the creation of a legally-enforceable purchase obligation, not the
preferences of the utility, the Commission must find that the matters presented herein are ripe for
adjudication.” Page 6.

MOTION TO DISMISS
AND MEMORANDUM OF LAW IN SUPPORT THEREOF

10

 
Case 1:19-cv-00099-JB-CG Document 19 Filed 03/01/19 Page 11 of 24.

concluded that Great Divide’s complaint “should be dismissed, [without prejudice]
according to the plain language of Rule 570.9.” Jd. at 6. The NMPRC also relied
on its 2016 decision in very similar factual pattern case brought by a qualifying
facility called Western Water and Power Production, Limited, LLC (“WWPP”),
which had also argued it should be allowed to impose a legally enforceable
obligation on a utility even before the generating facility was built, and similarly
not “ready for interconnection.”. Jd. Rule 570.9, Finally, in response to Great
Divide’s arguments about FERC’s view of legally enforceable obligations, the
NMPRC noted that WWPP had also filed a Petition with FERC requesting FERC
to find that Rule 570 was contrary to PURPA and the FERC regulations, and,
instead, FERC had not done so and issued a Notice of Intent Not to Act in the
WWPP FERC case. Jd. | |

C. THe FERC PRocrEEDING

- li. On December 6, 2018, Great Divide filed a petition for enforcement
with FERC in accordance with 16 U.S.C. § 824a-3(b)(2)(B)._ Great Divide Wind
Farm 2, LLC, Docket No. EL19-25-000, Petition for Enforcement Pursuant to
Section 210(h) of the Public Utility Regulatory Policies Act of 1978 (Dec. 6,
2018). In that pleading, Great Divide asked FERC “to initiate an enforcement
action against the [NMPRC] for its failure to implement PURPA consistent with

MOTION TO DISMISS
AND MEMORANDUM OF LAW IN SUPPORT THEREOF

11

 
Case 1:19-cv-00099-JB-CG Document 19 Filed 03/01/19 Page 12 of 24

federal law and the Commission’s regulations.” Jd. According to Great Divide,
the NMPRC’s “interpretation” of Rule 570.9 was contrary to federal law. Id.

12. On February 4, 2019, FERC issued a Notice of Intent Not to Act, as it
did in the WWPP case, and Declaratory Order with respect to Great Divide’s
petition. In that order, FERC declined to rule that NMPRC Rule 570 was contrary
to FERC regulations and PURPA, declined to initiate an enforcement action

against the PRC, and stated that “Great Divide may itself bring an enforcement

action against the New Mexico Commission in the appropriate court.”!0

D. THe COMPLAINT IN THIS PROCEEDING

13. On February 6, 2019, Great Divide filed its Complaint for Declaratory
and Injunctive Relief in this Court seeking relief against the NMPRC
Commissioners in their official capacities. In that Complaint, Great Divide asked
the Court to declare that the NMPRC’s order “violates PURPA and FERC
regulations insofar as it places improper obligations on Plaintiffs before EPE is
obligated to enter into a contract or other legally enforceable obligation to purchase

the output of the Plaintiffs’ QFs for the specified term.” Pi.’s Complaint at 13.

 

10 Great Divide Wind Farm 2, LLC, 166 FERC § 61,090 at J 2 (Feb. 4, 2019). As part of its
order, FERC also declared that its prior decision not to initiate an enforcement action against the
PRC in the WWPP case should not be construed to mean that FERC accepted or agreed with any.
substantive determination by the PRC in the WWPP case. Jd. at | 20 (“The Commission’s
[FERC’s] silence is not evidence of a Commission determination on the merits of the parties’
arguments. That is, the Commission has not ruled on the issues, and such issues may not be
considered as having been so decided as to constitute precedents.”).

MOTION TO DISMISS
AND MEMORANDUM OF LAW IN SUPPORT THEREOF

12

 
Case 1:19-cv-00099-JB-CG Document 19 Filed 03/01/19 Page 13 of 24

Great Divide also requested that the Court enjoin (i.e., require) the NMPRC
Commissioners:
to issue a new order implementing FERC’s rules under PURPA in a
manner consistent with federal law, ruling that Plaintiffs need not
- construct their Projects and obtain signed interconnection agreements
as a prerequisite to the creation of a legally enforceable obligation,
and implementing a methodology for determining avoided energy ~
costs calculated at the time the obligation is incurred or offering to

resolve disputes between Plaintiffs and EPE regarding the calculation
of an avoided cost rate.

Id.

| 14, Contrary to Great Divide’s claims, the Final Order and Rule 570 do
not require that a QF “obtain signed interconnection apreements” asa prerequisite
to the establishment of a legally enforceable obligation. Rather the Final Order
and Rule 570 only tequire that the OF be “ready” to be interconnected. -

15, EPE moved to intervene on March 1, 2019. On that same day, EPE

and the NMPRC Commissioner Defendants filed this Motion to Dismiss and
Memorandum of Law in Support Thereof. a |

MOTION TO DISMISS STANDARDS
16. A motion to dismiss under FED, R. Civ. P. 12(b)(1) challenges subject

matter jurisdiction. “Federal courts are courts of limited jurisdiction, and as such,
must have a statutory basis to exercise jurisdiction.” Montoya v. Chao, 296 ¥.3d

952, 955 (10th Cir. 2002). As the Supreme Court has noted, jurisdiction is a

MOTION TO DISMISS
AND MEMORANDUM OF LAW IN SUPPORT THEREOF

13

 
Case 1:19-cv-00099-JB-CG Document 19 Filed 03/01/19 Page 14 of 24

threshold question. that a federal court must address before reaching the merits of a
statutory question, even if the statutory question is more easily resolved. Steel Co.
v. Citizens for a Better Environment, 523 U.S. 83, 93-94, 118 S. Ct. 1003 (1998).
The burden of establishing subject matter jurisdiction is on the party asserting
jurisdiction, Montoya, 296 F.4d at 955, and statutes conferring subject matter
jurisdiction on federal courts are to be strictly construed. F&S Const. Co, v,
Jensen, 377 F.2d 160, 161 (10th Cir, 1964). Mere conclusory allegations of
jurisdiction are not sufficient. United States ex rel. Hafter, D.O. v. Spectrum
Emergency Care, Inc., 190 F.3d 1156, 1160 (10th Cir, 1999).

17. Motions to dismiss under Rule 12(b)(1) “generally take one of two
forms: (1) a facial attack on the sufficiency of the complaint’s allegations as to
subject matter jurisdiction; or (2) a challenge to the actual facts upon which subject
matter jurisdiction is based.” Ruiz v. McDonnell, 299 F.3d 1173, 1180 (10th Cir.
2002). When reviewing a facial attack on a complaint, the court accepts the
allegations of the complaint as true. Holt v. United States, 46 F.3d 1000, 1002
(10th Cir, 1995). In contrast, when reviewing a factual attack on a complaint, the
court may not presume the truthfulness of the complaint’s factual allegations, Jd.

at 1003. A court has wide discretion to allow affidavits, other documents, and a

MOTION TO Dismiss
AND MEMORANDUM OF LAW IN SUPPORT THEREOF

14

 

 
Case 1:19-cv-00099-JB-CG Document 19 Filed 03/01/19 Page 15 of 24

limited evidentiary hearing to resolve disputed jurisdictional facts under FED. R.
Civ. P. 12(b)(1). dd.

ARGUMENT

I. Great DIvIpE’s CLAIMS ARE AS-APPLIED CLAIMS OVER WHICH THIS
COURT HAS NO JURISDICTION, AND THEREFORE THE COMPLAINT SHOULD
BE DISMISSED UNDER RULE 12(8)(J).. .

18.) As the First Circuit has noted, “Sections 210(g)-(h) of PURPA ‘create
an overlapping scheme of federal and state Judicial review of state regulatory
action taken pursuant to PURP. ”  Allco Renewable Energy, 875 F.3d at 67
(quoting Greenwood ex rel. Estate of Greenwood v, NAL Public Util. Comm ‘n, 527
F.3d 8, 10 n.1 (1st Cir. 2008)). PURPA authorizes FERC to bring enforcement
actions against state regulatory authorities in federal court, and it also allows two
types of private enforcement actions: (1) “as-applied” claims under Section 210(g)
of PURPA, which must be brought in state court; and (2) “failure to implement”
claims under Section 210(h) of PURPA, which must be brought in federal court.
Allco Renewable Energy, 815 F.3d at 68 (“While federal district courts have
exclusive jurisdiction over implementation challenges, only state courts may hear
as-applied challenges.”); see also Portland GE Co. v. FERC, 854 F.3d at 698

(“State-based adjudication serves as the mainstay for enforcing PURPA rights.”);

MOTION To DISMISS
AND MEMORANDUM OF LAW IN SUPPORT THEREOF

15

 
Case 1:19-cv-00099-JB-CG Document 19 Filed 03/01/19 Page 16 of 24

id. (“PURPA gives FERC and the federal courts a separate and more limited
role.”),

19. An implementation claim involves the contention that the state
regulatory authority has failed to develop a lawful implementation plan under 16
U.S.C. § 824a-3(f). Power Resource Grp., 422 F.3d at 235; Exelon Wind I, LLC v.
Nelson, 766 F.3d 380, 388 (5th Cir. 2014). In contrast, an as-applied claim
involves the contention that the state agency’s implementation plan is unlawful as
it applies to or affects an individual petitioner. Power Resource Grp., 422 F.3d at
235; Exelon Wind, 766 F.3d at 388.

20. Great Divide has pleaded only as-applied claims in this proceeding
because the Complaint challenges the NMPRC order solely as it pertains to Great
Divide’s particular circumstances. For example, Great Divide’s prayer for relief
asks the Court to declare that the PRC’s order violates PURPA and FERC
regulations “insofar as it places improper obligations on Plaintiffs before EPE is
obligated to enter into a contract or other legally enforceable obligation to purchase
the output of Plaintiffs’ QFs for the specified term.” Pl.’s Complaint at 13
(emphasis added). In addition, the Complaint asks the Court to issue an injunction
requiring the NMPRC to issue a new order “ruling that Plaintiffs need not
construct their Projects and obtain signed interconnection agreements as a

MOTION TO DISMISS
AND MEMORANDUM OF LAW IN SUPPORT THEREOF

16

 

 
Case 1:19-cv-00099-JB-CG Document 19 Filed 03/01/19 Page 17 of 24

prerequisite to the creation of a legally enforceable obligation, and implementing a
methodology for determining avoided energy costs calculated at the time the
obligation is incurred or offering to resolve disputes between Plaintiffs and EPE
regarding the calculation of an avoided cost rate.”!1 Id. These claims are specific
to the circumstances of Great Divide, the relief requested would benefit only Great
Divide, and the requested relief would affect only EPE. The facts alleged in Great
Divide’s Complaint demonstrate that this.is an as-applied challenge, and this Court
lacks vurisdiction to decide them. Cf, Power Resource Grp. v. Klein, 2004 U.S.
Dist. LEXTS 28820 (W.D. Tex., Feb. 18, 2004) (stating that “the federal court has
jurisdiction to force a state to implement QF regulations under PURPA if the state
regulatory authority has failed to do so, but not to settle disputes about how a state-
approved rate or regulation might-apply to an individual QF’),

- 21. Indeed, Great Divide essentially admits that its claims are as-applied
challenges. In the Complaint, Great Divide acknowledges that the NMPRC has
implemented PURPA and the-FERC regulations by promulgating Rule 570. P1’s

Complaint at 8 (“The NMPRC implements PURPA and FERC’s regulations

 

'l As stated above, neither the Final Order nor Rule 570.9 require that require that a QF “obtain
signed interconnection agreements” as a prerequisite to the establishment of a legally enforceable
obligation, Rather the Final Order and Rule 570 only require that the QF be “ready” to be
interconnected. :

MOTION TO DISMISS
AND MEMORANDUM OF LAW IN SUPPORT THEREOF

17

 

 
Case 1:19-cv-00099-JB-CG Document 19 Filed 03/01/19 Page 18 of 24

pursuant to Title 17, Chapter 9, Part 570 of the New Mexico Administrative Code
(‘Rule 570’)”). Therefore, to mount a valid implementation claim, Great Divide
would need to challenge the lawfulness of Rule 570, and it has not done so, Great
Divide chooses instead to promote the fiction that Rule 570 is inapplicable in this
case because it allegedly does not address the “concept of a PURPA-mandated
legally enforceable obligation.” Jd. But in fact Rule 570 directly addresses the
issue that Great Divide asks the Court to adjudicate, which is when a utility’s
obligation to purchase a qualifying facility’s output arises under state law. As
explained earlier, Rule 570.9 states that the utility’s purchase obligation arises “the
date the qualifying facility will be ready for interconnection.” That the phrase
“legally enforceable obligation” does not appear in Rule 570 is of no moment. The
phrase “legally enforceable obligation” refers to the utility’s obligation to purchase
a qualifying facility’s output, and the plain language of Rule 570.9 defines when a
utility’s obligation to purchase a qualifying facility’s output arises under New
Mexico law. Thus, Rule 570 prescribes the earliest date on which a legally
enforceable obligation could arise under New Mexico law which is when the QF is
ready to be interconnected. As the Final Order, 24, page 8 stated: “Lastly, the
Commission finds that Rule 570 and WWPP are proper examples of a state
exercising its discretion appropriately when it required QFs to be ready to be

MOTION TO DISMISS
AND MEMORANDUM OF LAW IN SUPPORT THEREOF

18

 
Case 1:19-cv-00099-JB-CG Document 19 Filed 03/01/19 Page 19 of 24

interconnected before a utility’s purchase obligation arises. The Commission finds
that Great Divide’s GW 2 and GW3 are not currently ready to be interconnected to
EPE’s transmission and distribution system, and, therefore, there is not a legally
enforceable obligation.”

- 22. Jn cases similar to this one, other courts have concluded that the
qualifying facilities’ claims were as-applied challenges that had to be brought in
state court. .For example, in Exelon Wind, the Fifth Circuit noted that the majority
of the qualifying facility’s requests for relief focused on an order. issued by the
Public Utility Commission of Texas (“PUCT”), rather than the rule that the PUCT:
had promulgated to implement PURPA. Exelon Wind, 166 F, 3d at 390, Those
attacks 0 on the PUCT order were as- applied challenges, said the court, and therefore
could not be maintained i in federal court. Td. So it is with Great Divide? s challenge
to the PRC’ s order. In Exelon Wind, the Fifth Circuit also concluded that the
qualifying facility had asserted as- applied challenges by requesting that the PUCT
be required to reopen the underlying proceedings for further consideration and that
it be enjoined from enforcing its prior order. Jd. Those forms of relief’ are
essentially identical to the relief that Great Divide secks in this case.

23, Similarly, in one of the Power Resource Grp. cases, the qualifying
facility asked the federal district court to declare that the PUCT’s actions violated

MOTION TO DISMISS
AND MEMORANDUM OF LAW IN SUPPORT THEREOF

19

 
Case 1:19-cv-00099-JB-CG Document 19 Filed 03/01/19 Page 20 of 24

PURPA insofar as they affected the qualifying facility. Power Resource Grp. v.
Klein, 2004 U.S. Dist. LEXIS 28820 at *23 (W.D. Tex. 2004). The qualifying
facility also requested injunctive relief requiring the PUCT to promulgate new
regulations and to reconsider the qualifying facility’s petition under those new
regulations. Jd. The district court held that those requests for relief, which are

indistinguishable Great Divide’s requests for relief, “state an ‘as applied’ claim,

which this Court has no jurisdiction to hear.” Jd. * Great Divide’s requests for
relief are also as-applied claims that this Court has no jurisdiction to hear.

Il. THe GENERAL GRANT OF JURISDICTION IN 28 U.S.C. § 1331 CANNOT
OVERRIDE THE SPECIFIC GRANTS OF JURISDICTION IN PURPA.

24. Great Divide contends that the Court has “subject matter jurisdiction
over this action pursuant to 28 U.S.C. § 1331 because the action brings claims
arising under federal law.” PI’s Complaint at 4. It is well-settled, however, that 28

U.S.C. § 1331 cannot confer federal court jurisdiction if a more specific statutory

. ok gs 13
provision confers exclusive jurisdiction elsewhere. Because PURPA vests

 

12. The Power Resource Grp. court found that the qualifying facility had pleaded one
implementation claim—whether the PUCT’s rule governing the date on which a legally
enforceable obligation arose violated PURPA. Id. at 22. As explained earlier, however, Great
Divide has challenged Rule 570 as it is applied to Great Divide.

13 See, e.g, Pejepscot Indus. Park v. Maine Cent. R.R. Co., 215 F.3d 195, 200 n.3 (1st Cir.
2000) (stating that the jurisdiction granted by 28 U.S.C, § 1331 can be precluded by another,
more specific statute); Provident Life & Acc. Ins. Co. v. Waller, 906 F.2d 985, 990 (4th Cir.
1990) (“[A] more specific statutory provision conferring exclusive jurisdiction elsewhere would
suspend the application of § 1331.”); Connors v. Amax Coal Co., 858 F.2d 1226, 1229 (7th Cir.

MOTION TO DISMISS
AND MEMORANDUM OF LAW IN SUPPORT THEREOF

2{)

 
Case 1:19-cv-00099-JB-CG Document 19 Filed 03/01/19 Page 21 of 24

exclusive jurisdiction over as-applied claims in the state courts, Great Divide’s
reliance on 28 U.S.C. § 1331 as a basis for jurisdiction in federal court is
misplaced.

I. THE DECLARATORY JUDGMENT ACT DOES NOT PROVIDE AN INDEPENDENT
BASIS FOR FEDERAL COURT JURISDICTION.

25. Jt is unclear whether Great Divide is contending that the Declaratory

Judgment Act provides an independent basis for jurisdiction in this Court, | but if
so, that contention is wrong. The Declaratory Judgment Act does not provide a
federal court with an independent basis for exercising subject-matter jurisdiction.
Skelly Oil Co. v. Phillips Oil Co., 339 U.S. 667, 671, 70 S. Ct. 876 (1950); Devon
Energy Production Co., L.P. v. Mosaic Potash Carlsbad, Inc., 693 F.3d 1195, 1202
(10th Cir. 2012).

CONCLUSION AND PRAYER

For the reasons set forth in this Motion, Defendants Theresa Becenti
Aguilar, Cynthia Hall, Jefferson Byrd, Valerie Espinoza, and Stephen Fischmann,

in their official capacities as Commissioners of the NMPRC, and EPE pray that the

 

1988) (“To establish a cause of action in district court under section 1331 the trustees must show
first that their action against Amax ‘arises under’? ERISA or federal common law and second that
section 133ljurisdiction is not preempted by a more specific statutory provision conferring
exclusive jurisdiction elsewhere.”).

14 Great Divide asserts that the Court is empowered to grant declaratory relief under 28 U.S.C. §
2201, but it does not expressly invoke that statute as a basis for jurisdiction in this case. P1.’s
Complaint at 6.

MOTION TO DISMISS
AND MEMORANDUM OF LAW IN SUPPORT THEREOF

21

 
Case 1:19-cv-00099-JB-CG Document 19 Filed 03/01/19 Page 22 of 24

Court enter an order granting this Motion to Dismiss under FEp. R. Civ. P. 12(b)(1)
and dismissing each of Great Divide’s claims without prejudice. Defendants
further request any other relief to which they may be justly entitled.

Dated: March 1, 2019.
Respectfully submitted,

7)

 

MOTION TO DISMISS
AND MEMORANDUM OF LAW IN SUPPORT THEREOF

22

 
Case 1:19-cv-00099-JB-CG Document 19 Filed 03/01/19 Page 23 of 24

_ Judith Amer, Associate General Counsel

Carol A.-Clifford
Jerry Todd Wertheim
Jones, Snead, Wertheim &
Clifford, P.A.

P.O. Box 2228

Santa Fe, NM 87504
Phone: (505) 982-0011
Fax: (505) 989-6288
carol@thejonesfirm.com
todd@thejonesfirm.com

New Mexico Public Regulation Commission
1120 Paseo De Peralta
PERA Building

P.O, Box 1269

Santa Fe, NM 87504
Phone: 505-827-6074
Fax: 505-827-4194
Judith.amer@state.nm.us
ATTORNEY FOR NEW MEXICO
PUBLIC REGULATION COMMISSION

ite
ok ness

Winstead PC

401-Congress Avenue, Suite 2100
Austin, Texas 78701

Phone: (512) 370-2867

Fax: (512) 370-2850
rhmoss@winstead.com

ATTORNEYS FOR EL PASO ELECTRIC COMPANY

MOTION TO DISMISS
AND MEMORANDUM OF LAW IN SUPPORT THEREOF

23

 
Case 1:19-cv-00099-JB-CG Document 19 Filed 03/01/19 Page 24 of 24

CERTIFICATE OF CONFERENCE
I certify that I have conferred with counsel for Plaintiffs Great Divide Wind
Farm 2, LLC and Great Divide Wind Farm 3, LLC. Plaintiffs Great Divide Wind

Farm 2, LLC and Great Divide Wind Farm 3, LLC oppose this motion to dismiss.

atten

Judith Amer
Associate General Counsel, NMPRC

CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the foregoing Joint Motion to

Dismiss was electronically served on all counsel of record this 1st day of March,

 

2019 as follows:

U, LA ney

Judith Amer

Associate General Counsel, NMUPRC
Jason Marks Law LLC.

lawoffice@jasonmarks.com
Orrick, Herringto & Sutcliffe, LLP
Jonathan Guy

Jguy@orrick.com

MOTION TO DISMISS
AND MEMORANDUM OF LAW IN SUPPORT THEREOF

24

 

 
